Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.    Applicant claimed priority to a 371 PCT/EP2017/079039 application filed on 11/13/2017. It is noted that no copy of published International Application ( WO2019/091580A1) has been received by the Office, see MPEP 1893.01.

Claim Objections
3. Claims 12, 13 objected to because of the following informalities: 
Claim 12, line 1, “a movable platform” should be – the movable platform”
Claim 13, line 3, “comprising the steps of” should be – comprising steps of—
Claim 13, line 15, “if the system parameters” should be – if all parameters—
Claim 13, line 16-17, “staying at the initial power the frequency is changed to the maximum frequency, “should be – staying at the initial power and the frequency is changed to the maximum frequency--
 Appropriate correction is required.
.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


4. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ drive unit in claim 1, 5-6. This element is interpreted under 35 U.S.C. 112(f) as the an electrical, pneumatic or hydraulic driving system as defined in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. Claim(s) 1, 4-7, 9-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jin (EP 2043226A2) 
With regard to claim 1, Jin teaches a dynamic transmit coil positioning system, comprising - a drive unit ( e.g., 710 as an electrical driver system to drive motor [0134], Fig. 2),
- a movable platform  ( 702, Fig. 2) connected to the drive unit ( e.g., 710, Fig. 2),
- a transmit coil  ( L1 ( inside the 10), Fig. 2, Fig. 1B) mounted to the movable platform (702, Fig. 2, Fig.1 B) and provided for transferring electromagnetic power( see [0011] a non-contact power transmission through a primary coil and a secondary coil that are electromagnetically coupled,)  to a receive coil ( e.g., L2, Fig. 2) , - an inverter ( e.g., 12, Fig. 2[0037]) electrically connected to the transmit coil( e.g., L1, Fig. 2), - a controller ( e.g., 20, Fig. 2) electrically connected to the inverter ( e.g., 12, Fig. 2)  and to the drive unit ( e.g., 710, Fig. 2), Where  the controller  ( e.g., 
	With regard to claim 4, Jin teaches all the limitations of claim 1, and further teaches the drive unit comprises an Electrical ( see Fig. 2, 710 is electrical system), pneumatic or hydraulic drive system.
With regard to claim 5, Jin teaches all the limitations of claim 1, and further teaches where the drive unit is provided for obtaining positioning instructions from the controller ( a primary coil position control circuit that causes the actuator control circuit to move the position of the primary coil in the XY plane, [0011]).
With regard to claim 6, Jin teaches all the limitations of claim 1, and further teaches  the drive unit is provided for acting upon positioning instructions from the controller( a primary coil position control circuit that causes the actuator control circuit to move the position of the primary coil in the XY plane, [0011]).
With regard to claim 7, Jin teaches all the limitations of claim 1, and further teaches the controller is provided for determining a position based on one or more parameters selected from the current operating frequency, a current- voltage relationship, a current value, a voltage value( see abstract, relative position related to primary coil.. based on coil end voltage or coil current).
With regard to claim 9, Jin teaches all the limitations of claim 1, and Jin further teaches the transmit coil is selected from a circular coil ( see Fig. 6A L1 is circular coil), a spiral coil, a multi-coil connection, a polarized coil, and a non-polarized coil.
With regard to claim 10, Jin teaches all the limitations of claim 1, and further teaches a wireless power transfer system, - a transmit system ( e.g., 702, Fig. 2) having a dynamic transmit coil positioning system ( e.g., 704, Fig. 2),  and - a receive system having a receive coil ( L2, Fig. 2) provided for receiving power from the transmit coil ( L1, Fig. 2).
With regard to claim 11, Jin teaches all the limitations of claim 10, and further teaches  where the transmit coil and the receive coil have the same size (see Fig. 6D, L1 and L2 has the same size).
With regard to claim 12, Jin teaches all the limitations of claim 1, and further teaches determining an operating parameter (abstract, [0011] a relative position detection signal,) positioning the transmit coil relative to the receive coil according to the operating parameter (a primary coil position control circuit that causes the actuator control circuit to move the position of the primary coil in the XY plane so that the relative positional relationship between the primary coil and the secondary coil indicated by the relative position detection signal is within an allowable range (abstract), [0011])

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (EP 2043226A2) in view of Caldwell (US20160347193).
 With regard to claim 3, Jin teaches all the limitations of claim 1, but not the operating parameter of the transmit coil is a magnetic coupling factor between the transmit coil and the receive coil.
However, Caldwell teaches the operating parameter of the transmit coil is a magnetic coupling factor between the transmit coil and the receive coil ( [0036] charger 102 may be physically moved via moving mechanism 204 along a z-axis towards device 120 until an over-coupling condition is detected) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jin, to configure the operating parameter of the transmit coil to be the magnetic coupling factor between the transmit coil and the receive coil, as taught by Caldwell, because the magnetic coupling factor between the two coils is an established standard and well-known parameter, easy to calculate and use, which can simplify the design and reduce the cost. Further by using an parameter selected by the user can enhance the user experience and satisfy the user’s requirement.

7. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (EP 2043226A2) in view of  Werner (US20160241061A1) and Brennan(US 20060022787) 
With regard to claim 8, Jin teaches all the limitations of claim 1, but not 
- a metal base below the transmit coil, - a ferromagnetic plate between the transmit coil and the metal base, - a dielectric layer between the ferromagnetic base plate and the transmit coil.
However, Werner teaches - a metal base( e.g., 402, Fig. 4)  below the transmit coil ( e.g., 406, Fig. 4), - a ferromagnetic plate ( e.g., 404, Fig. 4) between the transmit coil ( e.g., 406, Fig. 4) and the metal base ( 402, Fig. 4).

as taught by Werner, to improve inductance by using one or more high-permeability ferromagnetic material core plates in close proximity to the inductor coil. Further , the metal plate shields the signals from outside the system, avoids the interference and reduces the noise in the system. 
In addition, Brennan teaches a dielectric layer ( e.g., 206, Fig. 2B) between the ferromagnetic base plate( e.g., 204, Fig. 2B) and the transmit coil ( e.g., 218, Fig. 2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jin and Werner, to configure a dielectric layer to be between the ferromagnetic base plate and the transmit coil, as taught by Brennan, to maximize mutual coupling between ferromagnetic base plate and coil and improve the inductance permeability.

8. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 20140125142) in view of Gotani (US20120223594A1) and Jol (US20150318709A1)  
With regard to claim 13, The embodiment of  Kanno in Fig. 6 (Note Fig. 1 , Fig. 5 are description of the system, and Fig. 6 is a method of setting frequency of the system in Fig. 1 and 5, they belong to one embodiment) teaches a method of positioning a transmit coil of a wireless power transfer system, the system comprising the transmit coil ( 3, Fig. 1) and a receive coil 4, Fig. 1) , comprising the steps of
i) Moving the transmit coil to a position in which the centers of the transmit coil and receive are vertically aligned ( see Fig. 5, the center of  transmitter coil and receiver coil are vertically aligned) ii) in a variable frequency system, transmitting power at an initial power lower than a 
	The embodiment of Kanno in Fig. 6 does not teach v) if the efficiency has decreased before the minimum frequency is reached, increasing the frequency until the efficiency has reached a maximum,  if all parameters are accepted then transfer power at the maximum power vi) if the system parameters are not acceptable at maximum efficiency or if the minimum frequency was reached, staying at the initial power the frequency is changed to the maximum frequency , measure at each frequency coil voltage and currents, vii) displacing the transmit coil in the X direction  and repeating the steps from i) to v)  , viii) repeating step vii) while displacing the transmit coil  in Y direction , ix) displacing the transmit coil in Z direction iv) to viii) until acceptable operating conditions are fulfilled or until the X and Y offsets have reached 32mm, wherein steps 
	However, the embodiment of Kanno in Fig. 12 teaches ) if the efficiency has decreased before the minimum frequency is reached,( fL[0060] note that [0060] describes Fig. 9 and all the following embodiment, which includes Fig. 12 ) increasing the frequency until efficiency has reached a maximum (the optimum transmission frequency fopt when the transmission efficiency becomes maximized within the frequency range of the minimum frequency fL to the maximum frequency fH [0060], ) vi) if the system parameters are not acceptable at maximum efficiency or if the minimum frequency was reached ( fL, Fig. 12), staying at the initial power the frequency is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kanno in Fig. 6, to increase the frequency until efficiency has reached a maximum and staying at low power the frequency is changed to the maximum frequency if the minimum frequency was reached, as taught by the embodiment in Fig.12, in order to transfer the power at maximum efficiency, improve the operating efficiency and avoid the waste of power. Further, transferring the power at a desired frequency specified by the user can satisfy the user’s requirement and enhance the user’s experience. In additional, absent of any criticality, the modification of the operating frequency is consideration to be obvious as the court has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, select a desired operating frequency involves only routine skill in the art.
Further, GOTANI teaches measure at each frequency coil voltage and currents ( see [0115] measure the current and voltage of the feeding coil at resonance state, and Kanno teaches about measure the current and voltage at each frequency, the combination teaches about measure at each frequency coil voltage and currents) vii) displacing the transmit coil by mm in the X direction( [0155] L2 moves in X direction) and repeating the sequence from i) to v) (Gotani teaches about move the coil and measure the power characteristics, while Kanno teaches about the detailed procedure of measurement, the combination of Kanno and Gotani teaches the repeat the measurement), viii) repeating step vii) while displacing the transmit coil in horizontal direction and, ( see [0155] L2 moves in horizontal direction )120)  ix) repeating steps iv) to viii) (Gotani teaches about move the coil and measure the power characteristics, while Kanno teaches about the detailed procedure of measurement, the combination of Kanno and Gotani teaches the repeat the measurement),  until acceptable operating conditions are fulfilled ( [0104] L2 moves in vertical direction ( z direction) until so that the relative positional 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kanno, to measure at each frequency coil voltage and currents, vii) displace the transmit coil in the X direction and repeating the steps from i) to v)  , viii) repeat step vii) while displacing the transmit coil  in the X direction, in horizontal direction, in Z direction, ix) repeat steps iv) to viii) until acceptable operating conditions are fulfilled, as taught by Gotani, in order to use the user specific parameter such as coil and current to evaluate the performance of the system, satisfy the user requirement and enhance user experience ( see [0023][0024] of Gotani). 
In addition, Jol teaches displacing the transmit coil in Y-direction ([0060] teaches move around X axis, Y axis,[0051] also teaches move around the Z axis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kanno and Gotani, to displace the transmit coil in Y-direction, as taught by Jol, in order to  translate freely within a two dimensional plane ( see[0060] of Jol),  further reduce the imperfect alignment of the transmitting coil and receiving coil through any direction , avoid the degradation of the power transfer efficiency ([0004] of Jol)

Response to Argument
9. Applicant argues that Jin does not teach the directions of displacement to lateral directions and a horizontal direction recited in claim 1 because Jin only teaches a platform this movable only in horizontal directions, not in a lateral direction. 

The Examiner disagrees.
First, claim 1 recites “a horizontal direction”.  Merriam-Webster dictionary attached in this office action, defines horizontal as “parallel to, in the plane of, or operating in a plane parallel to the horizon or to a baseline.” It is well known in the art that, “X and Y axis “can be treated as horizonal direction as they are in a plan parallel to the horizon. See [0098] of GOTANI (US20120223594A1) that is reproduced below.
“FIG. 5 is a graph illustrating the relationship between an inter-coil distance and power transmission efficiency in the case where feeding coil L2 having the power feeding side magnetic body F2 and receiving coil L3 having the power receiving side magnetic body F3 are moved in the horizontal direction. The horizontal axis represents the inter-coil distance between the feeding coil L2 and receiving coil L3 which are moved in the horizontal direction (e.g., x-direction). “(Emphasis added)
 Fig. 14 of Jin reproduced below teaches that displacement of the platform along X and Y axis, which teaches “displacement of the movable platform along the horizontal direction” recited in the claim 1. Applicant also admits that Jin teaches horizontal direction at page 7 of the remark submitted on 9/30/2021.


    PNG
    media_image1.png
    485
    666
    media_image1.png
    Greyscale

Claim 1 also recited “lateral directions”. Applicant’s specification page 4, line 14-25 describes “Lateral directions can be within a horizontal plane defined by the X axis and the Y axis of a coordinate system used to describe directions of movement of the movable platform” (Emphasis added) .Jin teaches “lateral direction” because it can move in X-axis and Y-axis as shown in Fig. 14 above. In addition, it is well-known in the art that lateral directions are X and Y direction. See reproduced below para [0063] of Widmer (US20120153894A1)
“FIG. 5C illustrates another embodiment where the coil 536 c (e.g., a copper Litz wire multi-turn coil) may be movable in a lateral (“X”) direction. …. Furthermore, the coil 536 d may be movable in lateral X and/or Y directions.”
Therefore, Jin teaches “perform a displacement of the movable platform along lateral directions and horizontal direction “in claim 1

Regard to the argument that based on Jin that a person skill of art would avoid the increased complexity in construction and power transfer accomplished by movability in X, Y and  Z direction is not found persuasive because the claim 1 does not recited  movability in  X , Y and Z directions. Claim 1 is only recites the mobility in lateral and a horizontal direction and Jin teaches about mobility in lateral directions and horizontal direction as shown in Fig. 14.
The applicant does not provide any argument regarding to the rejection of claim 13 because Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 20140125142 ) in view of Gotani (US20120223594A1) and Jol ( US20150318709A1)  
Since the Applicant's argument with respect to claims 1 and 13 are not
persuasive, the rejection of claims depending from claim 1 or 13 are therefore maintained.

Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leabman (US10056782B1) teaches about methods and systems for maximum power point transfer (MPPT) in receivers.
 Hirosawa (US9490064B2) teaches about improve power transfer efficiency to the maximum value.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836